Title: From George Washington to James Madison, 8 February 1794
From: Washington, George
To: Madison, James


          
            Dear Sir,
            Saturday Morning [8 Feb. 1794]
          
          The Agricultural Society of Philadelphia, are preparing the “out lines of a Plan for
            establishing a state Society of Agriculture in Pennsylvania” to be laid before the
              Legislature. Mr Peters—to whom sometime ago I mentioned the
            Pamphlets &ca which had been sent me by Sir John Sinclair; & who is appointed to
            prepare the business for the Legislature—wishes to have the perusal of those
            Pamphlets—as at this moment—they might be particularly serviceable to him. I would, for this reason, thank you for them. They shall be returned to
            you, after he has availed himself of any information which is to be derived from
              them. I am sincerely & Affectionately Yours
          
            Go: Washington
          
        